UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21622 Thrivent Financial Securities Lending Trust (Exact name of registrant as specified in charter) 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Address of principal executive offices) (Zip code) John L. Sullivan, Assistant Secretary 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Name and address of agent for service) Registrants telephone number, including area code: (612) 844-5704 Date of fiscal year end: October 31 Date of reporting period: July 1, 2007 - June 30, 2008 Item 1. Proxy Voting Record Vote Summary Report Jul 01, 2007 - Jun 30, 2008 Thrivent Financial Securities Lending Trust Mtg Company/ Mgmt Vote Record Shares Date/Type Ballot Issues Security Rec Cast Date Prpnent Voted 11/16/07-S Barclays Global Investor 08/31/07 Funds Prime Money Market Fund *BPIXX* Election of Trustees: Mary G.F. For For Mgmt Bitterman Election of Trustees: A. John Gambs For For Mgmt Election of Trustees: Lee T. Kranefuss For For Mgmt Election of Trustees: Hayne E. Leland For For Mgmt Election of Trustees: Jeffrey M. Lyons For For Mgmt Election of Trustees: Wendy Paskin- For For Mgmt Jordan Election of Trustees: Leo Soong For For Mgmt Election of Trustees: H. Michael For For Mgmt Williams 02/29/08-S AIM Short-Term Investment 11/30/07 Trust STIC Prime Portfolio- Institutional *ASTISTP* Election of Trustees: Bob R. Barker For For Mgmt Election of Trustees: Frank S. Bayley For For Mgmt Election of Trustees: James T. Bunch For For Mgmt Election of Trustees: Bruce L. Crockett For For Mgmt Election of Trustees: Albert R. Dowden For For Mgmt Election of Trustees: Jack M. Fields For For Mgmt Election of Trustees: Martin L. Flanagan For For Mgmt Election of Trustees: Carl Frischling For For Mgmt Election of Trustees: Prema Mathai- For For Mgmt Davis Election of Trustees: Lewis F. Pennock For For Mgmt Election of Trustees: Larry Soll, Ph.D For For Mgmt Election of Trustees: Raymond Stickel, For For Mgmt Jr Election of Trustees: Philip A. Taylor For For Mgmt 2 To approve a new sub-advisory For For Mgmt agreement for the Fund and each other series portfolio of the Trust between AIM Advisors, Inc. and each of AIM Fund Management Inc., all as ore fully described in the proxy statement. 3 To approve an amendment to the For Against Mgmt Trusts Agreement and Declaration of Trust that would permit the Board of Trustees of the Trust to terminate the Trust, the Fund and each other series portfolio of the Trust, or a share class without a shareholder vote. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: August 28, 2008 THRIVENT FINANCIAL SECURITIES LENDING TRUST * Pamela J. Moret President * John L. Sullivan, by signing his name hereto, does hereby sign this document on behalf of Pamela J. Moret pursuant to a power of attorney duly executed by such person. *By: /s/ John L. Sullivan John L. Sullivan, Attorney-in-fact
